Exhibit 10.4

ANNUAL INCENTIVE PLAN

          The Company maintains an annual incentive plan whereby certain
employees are eligible to receive cash bonuses equal to a percentage of their
base salaries if certain corporate financial objectives and individual
performance objectives are achieved. The employees selected each year to
participate in the annual incentive plan, as well as the performance targets on
which the cash bonuses are based and the amount of the cash bonuses are
determined each year in the discretion of the Compensation Committee of the
Board of Directors of the Company.

          Employees in the following categories are eligible to participate in
the plan: members of the senior management team and other employees who can have
a significant impact on the financial results of the Company. Each year, the
Chief Executive Officer recommends to the Compensation Committee the employees
whom he believes should participate in the plan, and the final determination is
made by the Compensation Committee.

          If the Company achieves the performance targets set by the
Compensation Committee, the designated management employees receive specified
percentages of their annual salaries in the form of cash bonuses. Company
performance below the target levels will result in lower or no bonus payments,
and Company performance above the target levels will result in higher bonus
payments.

--------------------------------------------------------------------------------